43 A.3d 1289 (2012)
SCIENTIFIC GAMES INTERNATIONAL, INC.
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF REVENUE, Commonwealth of Pennsylvania, Department of General Services, and Gtech Corporation.
Petition of Commonwealth of Pennsylvania, Department of Revenue, Commonwealth of Pennsylvania, Department of General Services.
No. 20 MM 2012.
Supreme Court of Pennsylvania.
May 10, 2012.

ORDER
PER CURIAM.
AND NOW, this 10th day of May, 2012, the Petition for Permission to Appeal is GRANTED. The questions to be addressed by the parties are
A. Does the Board of Claims have exclusive jurisdiction to determine claims arising under a contract with the Commonwealth, including the claim that a contract exists?
B. Does the exception to the Board of Claims' exclusive jurisdiction over contract claims apply only when jurisdiction in another forum is otherwise expressly and specifically "provided by law"?
The Board of Claims' Application for Relief is DISMISSED AS MOOT, without prejudice to the Board of Claims to file an amicus curiae brief per Pa.R.A.P. 531.